 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:18-CR-00009-TLN
12                                Plaintiff,        STIPULATION REGARDING EXCLUDABLE
                                                    TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                     ACT; FINDINGS AND ORDER
14   VICTOR MAGANA,                                 DATE: March 28, 2019
     RAUL BARAJAS,                                  TIME: 9:30 a.m.
15   ISRAEL COVARRUBIAS,                            COURT: Hon. Troy L. Nunley
     MILTON ESCOBEDO, AND
16   JOSE MADRIGAL-VEGA,
17                                Defendants.
18
19                                             STIPULATION

20         1.     By previous order, this matter was set for status on March 28, 2019.

21         2.     By this stipulation, defendants now move to continue the status conference

22 until May 9, 2019, at 9:30 a.m., and to exclude time between March 28, 2019, and May 9,

23 2019, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes over 14,000 pages and several hours of recorded telephone

28         conversations. All of this discovery has been produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME         1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                b)      Defense counsel desires additional time to review the discovery,

 2         conduct research into the case, to discuss the case with their clients, and otherwise

 3         prepare for trial in this matter.

 4                c)      Counsel for defendants believe that failure to grant the above-

 5         requested continuance would deny them the reasonable time necessary for effective

 6         preparation, taking into account the exercise of due diligence.

 7                d)      The government does not object to the continuance.

 8                e)      Based on the above-stated findings, the ends of justice served by

 9         continuing the case as requested outweigh the interest of the public and the

10         defendant in a trial within the original date prescribed by the Speedy Trial Act.

11                f)      For the purpose of computing time under the Speedy Trial Act, 18

12         U.S.C. § 3161, et seq., within which trial must commence, the time period of March

13         28, 2019, to May 9, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§

14         3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

15         by the Court at defendant’s request on the basis of the Court’s finding that the ends

16         of justice served by taking such action outweigh the best interest of the public and

17         the defendant in a speedy trial.

18         4.     Nothing in this stipulation and order shall preclude a finding that other

19 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

20 the period within which a trial must commence.

21         IT IS SO STIPULATED.

22

23   Dated: March 22, 2019                             MCGREGOR W. SCOTT
                                                       United States Attorney
24
25                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
26                                                     Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: March 22, 2019                        /s/ PHIL COZENS
1                                                 PHIL COZENS
                                                  (as authorized on March 22, 2019)
2                                                 Counsel for Defendant
                                                  Victor Magana
3    Dated: March 22, 2019                        /s/ TASHA CHALFANT
                                                  TASHA CHALFANT
4                                                 (as authorized on March 20, 2019)
                                                  Counsel for Defendant
5                                                 Raul Barajas
     Dated: March 22, 2019                        /s/ ALIN CINTEAN
6                                                 ALIN CINTEAN
                                                  (as authorized on March 20, 2019)
7                                                 Counsel for Defendant
                                                  Israel Covarrubias
8    Dated: March 22, 2019                        /s/ MICHAEL HANSEN
                                                  MICHAEL HANSEN
9                                                 (as authorized on March 20, 2019)
                                                  Counsel for Defendant
10                                                Milton Escobedo
     Dated: March 22, 2019                        /s/ CLEMENTE JIMENEZ
11                                                CLEMENTE JIMENEZ
                                                  (as authorized on March 21, 2019)
12                                                Counsel for Defendant
                                                  Jose Madrigal-Vega
13

14

15
                                      FINDINGS AND ORDER
16
          IT IS SO FOUND AND ORDERED this 25th day of March, 2019.
17

18
19

20

21                                                Troy L. Nunley
                                                  United States District Judge
22

23

24
25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
